  Case 3:19-cv-00710 Document 240 Filed 07/14/21 Page 1 of 1 PageID #: 11883




                 IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             HUNTINGTON DIVISION


JONATHAN R., et al.,

             Plaintiffs,

v.                                                     Case No.: 3:19-cv-00710


JIM JUSTICE, et al.,

             Defendants.



                                       ORDER

      At the request of Plaintiffs’ counsel, a telephonic conference shall take place on

Monday, July 19, 2021, at 1:30 p.m. EDT, before the undersigned United States

Magistrate Judge. The number required to connect to the telephonic conference has

previously been provided to counsel by the Court.

      The Clerk is instructed to provide a copy of this Order to all counsel of record and

any unrepresented party.

                                         ENTERED: July 14, 2021
